CONCURRING OPINION BY
President Judge PELLEGRINI.
I join with the concurring opinions by Judges Leadbetter and Brobson but write separately for two reasons.
*695First, just as the “condemning” of a building because it is ready to fall down is not a “taking” of a property, the establishment of a private road is not a “taking” of property because the owner of landlocked property has an inchoate right to passage over the property of another for access to his or her property.
As explained in our now reversed decision in Opening Private Road ex rel. O’Reilly, 954 A.2d 57 (Pa.Cmwlth.2008), while the present version of the Private Road Act was enacted in 1886, the original version was enacted in 1735 when the Commonwealth of Pennsylvania was still a province and controlled by the heirs of William Penn.1 In that 1735 legislation, the Provincial Legislature authorized the laying out of roads at the request of private individuals to access public roads, finding that the lack of access was not only burdensome to the person who desired the private road but to the public as well. All sales of land by the heirs of William Penn or from the Commonwealth, after the end of the Proprietorship, were sold with the condition that a purchaser could establish a private road to access a public road. It cannot be considered a “taking” if your predecessor in title agreed that there was to be an encumbrance for the creation of a private road.
The necessity that led to the finding that it would be “burdensome to the public” not to have a procedure to establish private roads embodied in the Private Roads Act of 1836 requires an understanding of the way land was originally conveyed to private parties. From the beginning of William Penn’s Proprietorship, lands were conveyed by warrant by the Land Office, which has operated continuously since William Penn arrived in Pennsylvania in 1682 and began to administer and sell land. In 1779, the Commonwealth bought out the Proprietorship and assumed title to all public land not yet conveyed and continued to sell land through warrants.
Typically, those warrants conveyed land by warrant in adjacent blocks with no provision for roads. Attached to this concurring opinion is a typical connecting survey from the Land Office of six land warrants given in what is now Clearfield, Huntington and Centre Counties between 1769 and 1773 conveying approximately 350 acres of land to six different individuals, with a total of approximately 2,000 acres.2 There would be similar warrants given to other individuals adjacent to these parcels. One small road is shown on the connecting survey.
In this case the Proprietorship, subsequently, the Commonwealth and those that purchased warrants, would know that private roads would be necessary to pass over the property of another, including theirs, to reach a public road; otherwise, land would be worthless because there would not be a way for most of them to access their land to make beneficial use of their *696property — why buy- it if you can’t use it. Simply put, to make constitutional takings analysis for private roads is not in accord with Pennsylvania land law which assumed that such would be allowed.
Perhaps it is for that reason, and the reasons set forth in Judges Leadbetter and Brobson’s concurring opinions, that until In re Opening Private Road for Benefit of O’Reilly, 607 Pa. 280, 5 A.3d 246, 259 (2010), “[d]espite the Act’s 173-year history and numerous opportunities to review its constitutionality, [the Supreme] Court [had] never determined the Act to be unconstitutional, nor has the Legislature indicated a desire to repeal it.” Id. at 259 (Eakin, J., dissenting).
Second, if the establishment of a private road is no longer available for a landlocked owner to gain access to his or her property, it may make those who created the landlocked condition liable for damages. While the focus has been on Penn-DOT’s action in taking the property for a highway, this property only became truly landlocked when the Township approved the “Hickory on the Green” land development plan that allowed the cul de sac that did not include a way to reach the O’Reilly property. If the Private Roads Act is not available, the net result is that the Township’s approval resulted in a de facto taking of the property because it was the action that made the property landlocked and unusable. See 53 P.S. § 1095 (“Every municipality shall have a general plan of its streets and alleys, parks and playgrounds, including those which have been or may be laid out, but not opened ... presumably so that when land is developed it will not result in landlocked property.”)
However, because I am bound by the Supreme Court decision in In re Opening Private Road for Benefit of O’Reilly, I concur in the per curiam affirmance.
Judges LEADBETTER, LEAVITT and BROBSON join.
*697Attachment
[[Image here]]

. When the Private Roads Act was enacted in 1836, Article IX, § X of the 1790 Constitution required that for a condemning authority to take property, the owner of the property had to consent to the taking, providing that "nor shall any man’s property be taken or applied to public use without the consent of his representatives and without just compensation being made.” Given the history of the way land was conveyed by the Proprietorship and later the Commonwealth, the Private Road Act of 1836 was not a taking because a private road could be established without consent of those whose lands the private roads traversed.


. The attachment comes from the records of the Pennsylvania History and Museum Association, where the Land Office presently resides, at http:llvMw.phmc.state.pa.uslbahlda.ml rg/di/rl7522ConnectedDraftAndOtherMaps/r 017S22Mapl428-ConnDraft-CentreClearfield CosJSTractsWEB.pdf. Other similar records are located at this site.